Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 12, 2022

                                      No. 04-22-00218-CR

                                  Runcie Kiran DOOKERAN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8069
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       The reporter’s record was due by July 11, 2022, but it was not filed. On that day, the
court reporter filed a notification of late record requesting an extension until September 11,
2022. Under Rule 35.3, this court is responsible for ensuring the appellate record is timely filed,
and any extension we grant “must not exceed 30 days in an ordinary or restricted appeal.” See
TEX. R. APP. P. 35.3(c). Accordingly, we grant in part the court reporter’s request for an
extension, and we order the court reporter to file the record by August 11, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court